Case 2:20-cv-03843-BMC Document 37-4 Filed 08/04/21 Page 1 of 11 PageID #: 1278




EXHIBIT 4
  Case 2:20-cv-03843-BMC Document 37-4 Filed 08/04/21 Page 2 of 11 PageID #: 1279
Rhodes v. Embry-Riddle Aeronautical University, Inc., --- F.Supp.3d ---- (2021)


                                                                  [6] student stated a claim for unjust enrichment.
                  2021 WL 140708
    Only the Westlaw citation is currently available.             Motion denied.
     United States District Court, M.D. Florida,
                  Orlando Division.                               Procedural Posture(s): Motion to Dismiss for Failure to
                                                                  State a Claim.
          Christopher RHODES, Plaintiff,
                        v.
        EMBRY-RIDDLE AERONAUTICAL                                  West Headnotes (25)
          UNIVERSITY, INC., Defendant.

                          Case No.                                 [1]    Federal Civil Procedure          Matters
                                6                                         considered in general
                              :                                           Courts are generally limited to the four corners
                              20                                          of a complaint when considering a motion to
                              -                                           dismiss for failure to state a claim, but they may
                               cv                                         also consider attached exhibits and documents
                              -                                           referred to in the complaint that are central to the
                              927                                         claim.     Fed. R. Civ. P. 12(b)(6).
                         -Orl-40EJK
                              |
                     Signed 01/14/2021
                                                                   [2]    Federal Civil Procedure          Insufficiency in
Synopsis                                                                  general
Background: Student brought action alleging breach of                     Though a complaint need not contain detailed
contract and, in alternative, unjust enrichment against                   factual allegations, mere legal conclusions or
university arising from policy changes to academics and                   recitation of the elements of a claim are not
student life made by university in response to COVID-19                   enough to survive a motion to dismiss for failure
pandemic. University moved to dismiss for failure to state a
                                                                          to state a claim. Fed. R. Civ. P. 8(a)(1),    12(b)
claim.
                                                                          (6).



Holdings: The District Court, Paul Byron, J., held that:           [3]    Federal Civil Procedure       Matters deemed
                                                                          admitted; acceptance as true of allegations in
[1] academic deference doctrine does not prevent judicial                 complaint
inquiry into university's breach of specific contractual
                                                                          Courts are not bound to accept as true a legal
obligations that are unrelated to educational considerations;
                                                                          conclusion couched as a factual allegation when
                                                                          considering a motion to dismiss for failure to
[2] student's claims sounded in breach of contract and unjust
enrichment, not educational malpractice;                                  state a claim.    Fed. R. Civ. P. 12(b)(6).


[3] student sufficiently alleged existence of a valid contract;
                                                                   [4]    Federal Civil Procedure          Insufficiency in
[4] student sufficiently alleged damages due to breach of                 general
contract;                                                                 While legal conclusions can provide the
                                                                          framework of a complaint, they must be
[5] student would be permitted to plead alternative claims for            supported by factual allegations in order for a
breach of contract and unjust enrichment; and                             complaint to survive a motion to dismiss for




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              1
  Case 2:20-cv-03843-BMC Document 37-4 Filed 08/04/21 Page 3 of 11 PageID #: 1280
Rhodes v. Embry-Riddle Aeronautical University, Inc., --- F.Supp.3d ---- (2021)


        failure to state a claim. Fed. R. Civ. P. 8(a)(1),             were not cognizable under Florida law, and
                                                                       student's claims did not require judicial inquiry
           12(b)(6).
                                                                       into educational value of online classes or
                                                                       academic adequacy of those offerings, as essence
                                                                       of student's claims was that he contracted with
 [5]    Education        Proceedings and review
                                                                       university for in-person classes and received
        Academic deference doctrine does not prevent                   online classes instead, in breach of his contract
        judicial inquiry into university's breach of                   with university.
        specific contractual obligations that are unrelated
        to educational considerations.                                 4 Cases that cite this headnote


                                                               [10]    Education        Educational malpractice
 [6]    Education        Curriculum, Degrees, Grades,
                                                                       Educational malpractice claims           are   not
        and Credits
                                                                       cognizable under Florida law.
        Courts have a responsibility to safeguard
        educational institutions’ academic freedom;                    2 Cases that cite this headnote
        commensurate with this freedom is an
        institution's autonomy to determine what may be        [11]    Federal Civil Procedure           Complaint
        taught and how it shall be taught.
                                                                       The party who brings a suit is master to decide
                                                                       what law he or she will rely upon.

 [7]    Education        Curriculum, Degrees, Grades,
        and Credits
                                                               [12]    Federal Civil Procedure           Complaint
        A university is best equipped to manage its
                                                                       It is not left to defendants to decide how
        academic affairs, so it must be afforded broad
                                                                       plaintiffs’ claims should be pled.
        discretion by courts when it exercises its
        academic judgment.

                                                               [13]    Contracts       Grounds of action
 [8]    Education        Proceedings and review                        To state claim for breach of contract in Florida,
                                                                       plaintiff must establish three elements: (1)
        Under Florida law, courts decline to entertain
                                                                       existence of valid contract, (2) material breach,
        breach of contract actions where the claim
                                                                       and (3) damages resulting from breach.
        requires the factfinder to enter the classroom
        and determine whether or not the judgments and
        conduct of professional educators were deficient.
                                                               []      Education       Contractual nature of
                                                                       relationship with institution
 [9]    Education        Distance learning                             In Florida, a student's relationship with a private
                                                                       university is solely contractual in character.
        Education        Educational malpractice
        Implied and Constructive
        Contracts    Unjust enrichment
                                                               [15]    Education       Contractual nature of
        Under Florida law, student's claims against                    relationship with institution
        university arising from university's decision
                                                                       Under Florida law, the terms of a student's
        to shift to online-only classes in response to
                                                                       contract with the university may be derived
        COVID-19 pandemic sounded in breach of
                                                                       from university publications such as the student
        contract and unjust enrichment, not educational
                                                                       handbook and catalog; such publications are
        malpractice; educational malpractice claims



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           2
  Case 2:20-cv-03843-BMC Document 37-4 Filed 08/04/21 Page 4 of 11 PageID #: 1281
Rhodes v. Embry-Riddle Aeronautical University, Inc., --- F.Supp.3d ---- (2021)


        terms of an implied-in-fact contract rather than               response to pandemic, student no longer received
        an express contract.                                           style of instruction or on-campus experiences for
                                                                       which he had agreed to pay when he enrolled at
        2 Cases that cite this headnote                                university.

                                                                       1 Cases that cite this headnote
 [16]   Education       Contractual nature of
        relationship with institution
        A university student handbook or publication can       [20]    Implied and Constructive
        create contractual obligations on the part of the              Contracts    Unjust enrichment
        university that are not necessarily limited to the             Under Florida law, unjust enrichment claims
        service of providing a college degree.                         require that: (1) plaintiff conferred benefit
                                                                       on defendant; (2) defendant knows of benefit
                                                                       and voluntarily accepts and retains it; and
 [17]   Courts       Operation and effect in general                   (3) circumstances are such that it would be
                                                                       inequitable for defendant to retain benefit.
        Unpublished opinions are not controlling
        authority and are persuasive only insofar as their
        legal analysis warrants.
                                                               [21]    Education       Pleading
                                                                       Under Florida law, student would be permitted
 [18]   Education        Distance learning                             to plead alternative claims against university for
                                                                       breach of contract and unjust enrichment arising
        Student sufficiently alleged existence of a valid
                                                                       from university's decision to shift to online-
        contract between students and university for
                                                                       only classes and to restrict access to campus
        provision of on-campus, in-person instruction,
                                                                       facilities in response to COVID-19 pandemic,
        as required to state a claim against university
                                                                       where university vehemently disputed existence
        under Florida law for breach of contract
                                                                       of a contract between itself and students for on-
        arising from university's decision to shift to
                                                                       campus instruction and related services.
        online-only classes in response to COVID-19
        pandemic; student's complaint made specific
        references to publications and related materials
        that implied a contract for on-campus instruction      [22]    Implied and Constructive
        and services, and although university disavowed                Contracts    Effect of Express Contract
        any contractual obligations to students beyond                 Under Florida law, a plaintiff cannot pursue a
        provision of academic credits in exchange for                  quasi-contract claim for unjust enrichment if
        tuition, its tuition and fee structure required                an express contract exists concerning the same
        students to pay nearly four times tuition, as well             subject matter.
        as more fees, to attend in-person classes instead
        of seeking cheaper online-only option.
                                                               [23]    Federal Civil Procedure           Fact issues
        2 Cases that cite this headnote
                                                                       Where parties dispute the existence of an
                                                                       underlying contract, dismissal of a plaintiff's
 [19]   Education        Distance learning                             unjust enrichment claim is premature.
        Student sufficiently alleged damages arising
        from university's decision to shift to online-only
        classes and to restrict access to campus facilities    [24]    Implied and Constructive
        in response to COVID-19 pandemic, as required                  Contracts    Unjust enrichment
        to state a claim against university for breach of
                                                                       Student alleged sufficient facts to state a claim
        contract under Florida law; plaintiff alleged that,
                                                                       against university under Florida law for unjust
        following policy changes made by university in


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          3
  Case 2:20-cv-03843-BMC Document 37-4 Filed 08/04/21 Page 5 of 11 PageID #: 1282
Rhodes v. Embry-Riddle Aeronautical University, Inc., --- F.Supp.3d ---- (2021)


        enrichment arising from university's decision to       41). Each party has also submitted notices of supplemental
        shift to online-only classes and to restrict access    authorities. (See Docs. 45–47). Upon consideration, the
        to campus facilities in response to COVID-19           Motion is due to be denied.
        pandemic, despite university's argument that
        student derived a substantial benefit from his
        payment of tuition and fees; student alleged           I. BACKGROUND
        that he paid for on-campus instruction and             This breach of contract action arises out of Defendant
        access to campus facilities, which he did              Embry-Riddle University's response to Coronavirus Disease
        not receive for approximately half of spring           2019 (“COVID-19”). During the spring 2020 academic term,
        semester, although university retained his full        Plaintiff was enrolled as a full-time undergraduate student and
        tuition and fee amounts, and substantial benefit       registered for live classes at Embry-Riddle's Daytona Beach
        inquiry was merely part of determination as to         campus. (Doc 32, p. 14). 1
        whether circumstances were such that it would
        be equitable for university to retain student's        The COVID-19 pandemic first reached the United States
        tuition and fees.                                      in January 2020. Within two months, infection rates had
                                                               spiked to alarming numbers. On March 13, the president
        1 Cases that cite this headnote                        officially declared that COVID-19 had become a national
                                                               emergency. 2 In response, many educational institutions,
 [25]   Implied and Constructive                               including Defendant, began adopting policies to reduce
        Contracts    Unjust enrichment                         transmissions of the virus, curb infection rates, and “flatten
        Substantial benefit inquiry, for purposes of an        the curve.”
        unjust enrichment claim, is merely part of
        determination of whether circumstances are such        Throughout the month of March, Defendant made several
        that it would be equitable for defendant to retain     policy changes in response to the pandemic. On March 13
        a conferred benefit.                                   —the same day as the national emergency declaration—
                                                               Defendant announced that most classes would transition from
                                                               in-person to online instruction. (Id. at p. 15). The following
                                                               week, Defendant announced that all classes would be taught
                                                               remotely and all large gatherings would be canceled until at
Attorneys and Law Firms                                        least the end of the spring 2020 semester. (Id. at p. 16). A week
                                                               later, all community gathering spaces and laboratories were
E. Michelle Drake, Berger & Montague, PC, Minneapolis,         closed, student access cards were deactivated, and dining halls
MN, Patrick F. Madden, Berger Montague PC, Philadelphia,       became limited to take-out. (Id.). Two days later, Defendant
PA, Rebecca Timmons, Matthew D. Schultz, Levin,                closed student residence halls. (Id.). These changes remained
Papantonio, Thomas, Mitchell, Rafferty & Proctor, P.A,         in effect through the end of the summer 2020 academic term.
Pensacola, FL, for Plaintiff.
                                                               According to Plaintiff, he contracted with Defendant to
Daniel A. Cohen, Pro Hac Vice, Nelson Mullins Riley &
                                                               receive live, on-campus instruction and access to campus
Scarborough LLP, Atlanta, GA, Paul M. Renner, Nelson
                                                               facilities during the spring 2020 academic term in exchange
Mullins Riley & Scarborough LLP, Shaina Stahl, Nelson
                                                               for his payments of tuition and related fees. (Id. at p. 1). Based
Mullins Broad and Cassel LLP, Orlando, FL, for Defendant.
                                                               on this contract, Plaintiff alleges that Defendant's decision
                                                               to close its campus and move classes online was a breach
                                                               of contract. (Id. at p. 23 (“Count I”)). In the alternative,
                          ORDER                                Plaintiff alleges that Defendant would be unjustly enriched
                                                               if it retained the full value of his tuition and fees. (Id. at
PAUL G. BYRON, UNITED STATES DISTRICT JUDGE
                                                               p. 26 (“Count II”)). Plaintiff's Amended Complaint seeks
 *1 This cause comes before the Court on Defendant's           relief on behalf of himself and a class of similarly situated
Dispositive Motion to Dismiss the Amended Complaint (Doc.      Embry-Riddle students. (Id. at p. 1). Defendant now moves
37 (the “Motion”)). Plaintiff responded in opposition. (Doc.   to dismiss. (Doc. 37).



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            4
   Case 2:20-cv-03843-BMC Document 37-4 Filed 08/04/21 Page 6 of 11 PageID #: 1283
Rhodes v. Embry-Riddle Aeronautical University, Inc., --- F.Supp.3d ---- (2021)


                                                                   The facts of this case—like the coronavirus itself—are novel.
                                                                   The underlying law is not. Indeed, the Motion can be decided
II. STANDARD OF REVIEW
                                                                   by resort to Florida's well-established legal principles. 3 The
 *2 [1] A complaint must contain “a short and plain
                                                                   Court addresses Defendant's arguments in turn.
statement of the claim showing that the pleader is entitled
to relief.” FED. R. CIV. P. 8(a)(1). Thus, in order to survive
a motion to dismiss made pursuant to Rule 12(b)(6), the               A. The Academic Deference Doctrine does not
complaint “must contain sufficient factual matter, accepted           give Universities Unbounded Discretion to Avoid
as true, to ‘state a claim to relief that is plausible on its         Contractual Obligations
face.’ ”     Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct.        [5] [6] Defendant begins by arguing that “[c]onsiderations
                                                                   of profound importance counsel restrained judicial review
1937, 173 L.Ed.2d 868 (2009) (quoting         Bell Atl. Corp. v.
                                                                   of the substance of academic decisions.” Regents of Univ.
Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d
                                                                   of Mich. v. Ewing, 474 U.S. 214, 225, 106 S.Ct. 507, 88
929 (2007)). A claim is plausible on its face when the
                                                                   L.Ed.2d 523 (1985)Regents of Univ. of Mich. v. Ewing,
plaintiff “pleads factual content that allows the court to draw
                                                                   474 U.S. 214, 225, 106 S.Ct. 507, 88 L.Ed.2d 523 (1985).
the reasonable inference that the defendant is liable for the
                                                                   Courts have a “responsibility to safeguard [educational
misconduct alleged.”      Id. Courts are generally limited to
                                                                   institutions’] academic freedom.”   Id. at 226, 129 S.Ct.
the four corners of a complaint, see   St. George v. Pinellas      1262. Commensurate with this freedom is an institution's
County, 285 F.3d 1334, 1337 (11th Cir. 2002), but they may         autonomy to determine what may be taught and “how it shall
also consider attached exhibits and documents referred to in
                                                                be taught.”      Sweezy v. State of N.H. by Wyman, 354 U.S.
the complaint that are central to the claim, see    Wilchombe   234, 263, 77 S.Ct. 1203, 1 L.Ed.2d 1311 (1957) (Frankfurter,
v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009).      J., concurring). From there, Defendant argues that Courts may
                                                                not “second-guess a university's decision making in the realm
 [2] [3] [4] Though a complaint need not contain detailed of academic instruction.” (Doc. 37, p. 7). Thus, Defendant
factual allegations, mere legal conclusions or recitation of    asserts a right to “unilaterally” modify the format of classes,
                                                                regardless of its existing contractual obligations. (Id.). The
the elements of a claim are not enough.          Twombly, 550
                                                                Court disagrees.
U.S. at 555, 127 S.Ct. 1955. Moreover, courts are “not bound
to accept as true a legal conclusion couched as a factual
                                                                 [7] [8] At the outset, the Court is not convinced that the
allegation.”    Papasan v. Allain, 478 U.S. 265, 286, 106       academic deference doctrine even applies to the present
S.Ct. 2932, 92 L.Ed.2d 209 (1986). “While legal conclusions     case. The case law consistently frames the issue as one
can provide the framework of a complaint, they must be          of institutional competence—a university is best equipped
supported by factual allegations.”      Iqbal, 556 U.S. at 679, to manage its academic affairs, so it must be afforded
129 S.Ct. 1937. Courts must also view the complaint in the      “broad discretion when it exercise[s] its academic judgment.”
light most favorable to the plaintiff and must resolve any            Jallali v. Nova. Se. Univ., Inc., 992 So. 2d 338, 344
doubts as to the sufficiency of the complaint in the plaintiff's   (Fla. 4th DCA 2008) (emphasis added). Accordingly, courts
favor.   Hunnings v. Texaco, Inc., 29 F.3d 1480, 1483 (11th        decline to entertain breach of contract actions where “[t]he
Cir. 1994) (per curiam).                                           claim requires the factfinder to enter the classroom and
                                                                   determine whether or not the judgments and conduct of
In sum, courts must (1) ignore conclusory allegations, bald        professional educators were deficient.” Paladino v. Adelphi
legal assertions, and formulaic recitations of the elements of     Univ., 89 A.D.2d 85, 454 N.Y.S.2d 868, 873 (1982)Paladino
a claim; (2) accept well-pled factual allegations as true; and     v. Adelphi Univ., 89 A.D.2d 85, 454 N.Y.S.2d 868, 873
(3) view well-pled allegations in the light most favorable to      (1982).

the plaintiff.   Iqbal, 556 U.S. at 679, 129 S.Ct. 1937.            *3 In contrast, however, courts have supported breach of
                                                                   contract actions where universities fail to perform specific
                                                                   contractual obligations, provided that such claims do not
III. DISCUSSION



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           5
  Case 2:20-cv-03843-BMC Document 37-4 Filed 08/04/21 Page 7 of 11 PageID #: 1284
Rhodes v. Embry-Riddle Aeronautical University, Inc., --- F.Supp.3d ---- (2021)



require judicial review of an academic evaluation. 4 As             *4 Accordingly, the Court holds that the academic deference
explained by the Seventh Circuit:                                  doctrine does not prevent judicial inquiry into a university's
                                                                   breach of specific contractual obligations that are unrelated to
                                                                   educational considerations. While Defendant should be given
                                                                   the widest possible latitude for determining what and how
             In these cases, the essence of the
                                                                   to teach, its students remain entitled to the benefit of their
             plaintiff's complaint would not be
                                                                   bargain.
             that the institution failed to perform
             adequately a promised educational
             service, but rather that it failed to                    B. Plaintiff's Breach of Contract Claim is not an
             perform that service at all. Ruling                      Educational Malpractice Claim
             on this issue would not require an                     [9]    [10] Defendant next argues, “At its core, Plaintiff's
             inquiry into the nuances of educational               [Amended] Complaint is premised on the value of the
             processes and theories, but rather an                 academic instruction he received, for which he got academic
             objective assessment of whether the                   credit. His theory, that the temporary transition to an online
             institution made a good faith effort to               learning format is inferior to the in-person instruction
             perform on its promise.                               he previously received, is not actionable as a matter of
                                                                   law.” (Doc. 37, p. 8) (internal citations omitted). To be sure,
                                                                   educational malpractice claims are “not cognizable under
   Ross, 957 F.2d at 417.                                          Florida law.”    Rohn v. Palm Beach Cnty. Sch. Bd., No.
                                                                   11-81408-CIV, 2012 WL 6652940, at *3 (S.D. Fla. Dec. 21,
Consider the following illustration: a university decides          2012). According to Defendant, Plaintiff's breach of contract
to stop offering astronomy classes in favor of astrology           and unjust enrichment claims are actually just educational
classes. Such curriculum-based decisions would fall squarely       malpractice claims in disguise, so the Amended Complaint
within the ambit of academic freedom, so courts should             should be dismissed. Defendant is incorrect for two reasons.
defer to the university's independent assessment of each
field's relative intellectual merits. 5 But imagine students had   [11]    [12] First, “[T]he party who brings a suit is master to
already enrolled in, paid for, and begun taking an astronomy       decide what law he will rely upon.”         The Fair v. Kohler
class when the university began teaching them astrology            Die & Specialty Co., 228 U.S. 22, 25, 33 S.Ct. 410, 57
instead. In a breach of contract action predicated on the          L.Ed. 716 (1913). “[I]t is not left to [d]efendants to decide
university's failure to provide the agreed-upon instruction,       how [p]laintiffs’ claims should be pled.” Taylor Newman
the virtues of astronomy over astrology would be irrelevant.       Cabinetry, Inc. v. Classic Soft Trim, Inc., 6:10-cv-1445, 2010
Instead, the inquiry would be more straightforward: Did the        WL 4941666, at *7 (M.D. Fla. Nov. 3, 2010). In keeping
students get what they bargained for? 6                            with these principles, the Court rejects Defendant's attempt to
                                                                   recast Plaintiff's Amended Complaint under a legal theory he
In this case, Plaintiff does not seek judicial review of an        does not pursue.
academic judgment. Neither Plaintiff (nor the Court, for
that matter) challenge the educational merits of Defendant's       Second, the characterization of Plaintiff's Amended
decision to move classes online during a global pandemic.          Complaint as alleging educational malpractice is wrong. As
In fact, the Court emphatically believes that Defendant made       discussed, Plaintiff's claims do not require judicial inquiry
the right choice. But that's beside the point. The focus of        of the educational value of online classes or the academic
this case is simply whether Defendant promised something           adequacy of those offerings. Instead, the essence of Plaintiff's
it later failed to deliver. To answer that question, the Court     claims is that he contracted for in-person classes and received
need not wade into the nuances of educational or public health     online classes instead—a paradigmatic contract claim. see
policy, but rather make an objective assessment of whether
                                                                   also Salerno v. Fla. So. Coll., No. 8:20-cv-1494, 2020 WL
Defendant failed to perform on a promise to provide students
                                                                   5583522, at *5 (M.D. Fla. Sept. 16, 2020) (“[T]he Court
with in-person instruction and access to campus facilities.
                                                                   underscores that this case is not about the quality of the
                                                                   College's education.... This case is simply about an alleged



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             6
  Case 2:20-cv-03843-BMC Document 37-4 Filed 08/04/21 Page 8 of 11 PageID #: 1285
Rhodes v. Embry-Riddle Aeronautical University, Inc., --- F.Supp.3d ---- (2021)


promise to provide in-person learning that was allegedly                        [the plaintiff] alleges that the College's
breached”).                                                                     publications clearly implied that
                                                                                courses would be conducted in-person.
Accordingly, the Court declines to dismiss Plaintiff's                          The College's materials also touted
Amended Complaint based on a cause of action he does not                        its many resources and facilities—
plead.                                                                          all of which were located on the
                                                                                campus thereby implying in-person
                                                                                participation. These allegations are
   C. Plaintiff States a Claim for Breach of Contract                           sufficient at this early stage, especially
 [13] To state a claim for breach of contract in Florida,                       because Florida law recognizes
Plaintiff must establish three elements: (1) the existence of                   that the college/student contract is
a valid contract, (2) a material breach, and (3) damages                        typically implied in the College's
resulting from the breach. Gaines v. Robinson Aviation (RVA),                   publications. In other words, this is not
Inc., No. 6:14-cv-391, 2014 WL 6882934, at *3 (M.D. Fla.                        a typical contract situation where there
Dec. 4, 2014).                                                                  is an express document with delineated
                                                                                terms that a plaintiff can reference. It
[]14[] [15] [16] [17] In Florida, a student's relationship                      is more nebulous.
with a private university is “solely contractual in character.”
   Sirpal v. Univ. of Miami, 509 F. App'x 924, 929 (11th
Cir. 2013) 7 (quoting    Jallali, 992 So. 2d at 342). The             Id. The same analysis applies here. The Amended
terms of a student's contract with the university “may be          Complaint is replete with specific references to Defendant's
derived from university publications such as the student           publications and related materials that imply a contract for on-
                                                                   campus instruction and services. (See, e.g., Doc. 32, ¶¶ 21–
handbook and catalog.”     Id. Such publications are terms of
an “implied-in-fact contract” rather than an express contract.     57, 108–115). 8 These allegations are more than sufficient to
                                                                   survive a motion to dismiss.
   Sharick v. Se. Univ. of Health Sci., Inc., 780 So. 2d 136,
138 (Fla. 3d DCA 2000). Accordingly, courts recognize “the
                                                                    [18] Defendant disavows any contractual obligations beyond
proposition that a student handbook or publication can create
                                                                   the provision of academic credits in exchange for tuition.
contractual obligations on the part of [the] university that are
                                                                   According to Defendant, that is the full extent of its contract
not necessarily limited to the ‘service’ of providing a college
                                                                   with students, and “[a]ny other ‘experiential’ component,
degree.” Orzechowitz v. Nova Se. Univ., No. 13-62217-CIV,
                                                                   such as the ‘rich and robust social experience students
2014 WL 1329890, at *3 (S.D. Fla. 2014).
                                                                   can expect from an on-campus education,’ is simply not
                                                                   part of the education contract.” (Doc. 37, p. 16) (internal
 *5 Another court within this district applied these principles
                                                                   citations omitted). Instead, the “intangible learning benefits”
to deny a nearly identical breach of contract claim.
                                                                   derived from campus life “are not acquired through a
   Salerno, 2020 WL 5583522, at *5. The court explained:           tuition-related contract; instead, they are free, tangential
                                                                   benefits that coincide with a campus education.” (Id. at
                                                                   p. 13). But this assertion is belied by Defendant's tuition
             The crux of the College's motion [to                  and fee structure. The on-campus experience is far from
             dismiss] is that the amended complaint                “free”—Embry-Riddle students pay “nearly four times the
             does not identify a specific contractual              tuition, as well as more in fees, to accept the University's
             provision that establishes that the                   offer to attend in-person classes at one of Embry-Riddle's
             College had an obligation to provide                  physical campuses instead of seeking the cheaper online-only
             “in-person educational services” for                  option.” (Doc. 41, p. 16) (citing Doc. 32, ¶¶ 31, 68, 109).
             the entire Spring 2020 semester. The                  Surely those on-campus students are paying for something.
             Court disagrees based on its careful                  Therefore, the Court rejects Defendant's argument that it
             review of the amended complaint.                      “neither charges nor does Plaintiff pay for” anything beyond
             Throughout the amended complaint,                     academic credits. (Doc. 37, p. 17).



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             7
  Case 2:20-cv-03843-BMC Document 37-4 Filed 08/04/21 Page 9 of 11 PageID #: 1286
Rhodes v. Embry-Riddle Aeronautical University, Inc., --- F.Supp.3d ---- (2021)



                                                                       Id. (collecting cases). Accordingly, Plaintiff may plead
 *6 [19] Defendant makes a similar argument that “the
                                                                    both breach of contract and unjust enrichment claim at this
[Amended] Complaint is silent with respect to any contractual
                                                                    stage of litigation.
damages allegedly suffered by Plaintiff as a result of lost on-
campus experiences between March and May 2020 during
                                                                     [24] Defendant also argues that Plaintiff derived a
the global pandemic.” (Doc. 37, p. 14). 9 In other words,           “substantial benefit” from his payment of tuition and fees.
Plaintiff's damages are de minimus because he still received        (Doc. 37, p. 24). Defendant's primary supporting authority
academic instruction (albeit in a different format) and course
                                                                    for this proposition is Alvarez v. Royal Caribbean Cruises,
credit. The Court disagrees. Following Defendant's logic, a
                                                                    Ltd., 905 F. Supp. 2d 1334, 1341 (S.D. Fla. 2012). In
theatergoer who paid to see Hamilton on Broadway would
suffer no damages if the theater shut down, kept his money,            Alvarez, the plaintiffs were cruise ship passengers who
and allowed him to watch a recording of Hamilton on Disney          suffered a “terrible and totally avoidable ordeal” when the
+. The two experiences are simply not the same and, therefore,
                                                                    defendant temporarily misplaced their luggage.         Id. at
have different values. Neither the theatergoer nor Plaintiff
                                                                    1336. “The gravamen of the complaint [was that the plaintiffs]
should be required to accept less than what they bargained for.
                                                                    spent approximately seven or eight hours without luggage
                                                                    and, upon discovering their suitcases onboard, were forced
Thus, the Court holds that Plaintiff has adequately pled a
                                                                    to carry their own bags to their state room, which was
breach of contract claim.
                                                                    on the same floor as the unattended luggage.”        Id. The
                                                                    court denied the plaintiffs’ unjust enrichment claim because
   D. Unjust Enrichment                                             they “derived a substantial benefit from [their] payment”—
 [20] Under Florida law, unjust enrichment claims require           namely, they “remained on board the ship for the duration
that: (1) the plaintiff conferred a benefit on the defendant; (2)   of the cruise which is, presumably, the benefit of a contract
the defendant knows of the benefit and voluntarily accepts
                                                                    for passage by sea.”     Id. at 1341. By contrast, Plaintiff
and retains it; and (3) the circumstances are such that it
                                                                    here alleges to have paid for on-campus instruction and
would be inequitable for the defendant to retain the benefit.
                                                                    access to campus facilities, which he did not receive for
see Duty Free World v. Miami Perfume Junction, Inc., 253
                                                                    approximately half of the spring 2020 semester. The Court
So. 3d 689, 693 (Fla. 3d DCA 2018). Here, Plaintiff alleges
that: (1) he conferred a benefit on Defendant (i.e., tuition and    finds that   Alvarez is factually inapposite. 10
fees); (2) Defendant was aware of, accepted, and retained his
tuition and fees payments; and (3) it would be inequitable        *7 [25] Furthermore, Plaintiff correctly notes that the
for Defendant retain all of those payments after closing its     “ ‘substantial benefit’ inquiry is merely part of the
campus. (Doc. 32, ¶¶ 131–38).                                    determination of whether the circumstances are such that
                                                                 it would be equitable for the defendant to retain the
 [21] [22] [23] Defendant first challenges Plaintiff's unjust benefit.” (Doc. 41, p. 24). Indeed, in Pensacola & A.R. Co.
enrichment claim because such claims are incompatible with       v. Braxton, 34 Fla. 471, 16 So. 317, 321 (1894)—the sole
breach of contract claims. (Doc. 37, p. 22). “It is well settled
                                                                 case cited by      Alvarez on this point—the court held that
in Florida that ... a plaintiff cannot pursue a quasi-contract
                                                                 “money paid under a mistake of facts cannot be reclaimed,
claim for unjust enrichment if an express contract exists
                                                                 where the plaintiff has derived a substantial benefit from
concerning the same subject matter.” Wiand v. Wells Fargo        the payment ... [because the] right to recovery in such cases
Bank, N.A., 86 F. Supp. 3d 1316, 1332 (M.D. Fla. 2015).          turns upon the question as to whether the party receiving the
However, Defendant vehemently disputes the existence of          money paid by mistake can, in good conscience, retain it.” Id.
a contract for on-campus education and related services.         Therefore, even if Plaintiff received a substantial benefit from
Where parties dispute the existence of an underlying contract,   his payments of tuition and fees, it may still be inequitable for
dismissal of Plaintiff's unjust enrichment claim is premature.   Defendant to retain their full value. Because this is a question
                                                                 of fact, the matter cannot be decided on a motion to dismiss.
see    Salerno, 2020 WL 5583522, at *5 (holding the same
in a similar COVID-19 case). Even more important, courts
consistently allow plaintiffs to allege alternative claims.      IV. CONCLUSION



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            8
    Case 2:20-cv-03843-BMC Document 37-4 Filed 08/04/21 Page 10 of 11 PageID #: 1287
Rhodes v. Embry-Riddle Aeronautical University, Inc., --- F.Supp.3d ---- (2021)



On a final note, the Court emphasizes that the issue of liability
                                                                    Furthermore, the Court expresses no opinion on the merits
in this case “has in principle nothing to do with fault. It has
                                                                    of Plaintiff's claims at this stage—the Court simply holds
to do with wealth being in one person's hands when it should
                                                                    that those claims were adequately pled. Accordingly, it is
be in another person's.” Florida v. Tenet Healthcare Corp.,         ORDERED and ADJUDGED that Defendant's Dispositive
420 F. Supp. 2d 1288, 1309 (S.D. Fla. 2005) (discussing             Motion to Dismiss the Amended Complaint (Doc. 37) is
unjust enrichment). As another Florida court addressing a           DENIED.
similar motion remarked, “The question is not whether [the
university] was justified in closing its campus due to an           DONE AND ORDERED in Orlando, Florida on January 14,
unforeseen pandemic. Rather, the question is where that risk        2021.
(i.e., the financial burden) should be contractually allocated.
That is what this lawsuit is about.” Rosado v. Barry Univ.
                                                                    All Citations
Inc., No. 1:20-CV-21813, ––– F.Supp.3d ––––, ––––, 2020
WL 6438684, at *4 (S.D. Fla. Oct. 30, 2020).                        --- F.Supp.3d ----, 2021 WL 140708




                                                            Footnotes


1       Embry-Riddle students enroll in one of four campuses—Daytona Beach, Florida; Prescott, Arizona; Asia;
        or Worldwide & Online. (Doc. 32, ¶ 23). Defendant advertises that the Worldwide & Online “campus” allows
        students to “earn an Embry-Riddle degree from the convenience of [their] home[s] using our state-of-the-
        art Online Learning Technology” (Id.).
2       Proclamation No. 9994, 85 Fed. Reg. 15,337 (Mar. 18, 2020).
3       As a diversity action, Florida law applies. Pendergast v. Sprint. Nextel Corp., 592 F.3d 1119, 1132 (11th
        Cir. 2010).
4
        See, e.g.,    Ross v. Creighton Univ., 957 F.2d 410 (7th Cir. 1992) (university reneged on its commitment
        to provide student-athletes with specific tutoring services); Andre v. Pace University, 170 Misc.2d 893, 655
        N.Y.S.2d 777 (1996) (university failed to deliver the basic computer programming course promised); Elliott
        v. Univ. of Cincinnati, 134 Ohio App.3d 203, 730 N.E.2d. 996 (1999) (committee of professors conducting
        the plaintiff's oral examination was composed of four members instead of five, as mandated by the student
        bulletin and handbook);         Zumbrun v. Univ. S. Cal., 25 Cal.App.3d 1, 101 Cal. Rptr. 499 (1972) (professor
        declined to give lectures and final exam, and all students received a grade of “B”); see also      Wickstrom
        v. N. Idaho Coll., 111 Idaho 450, 725 P.2d 155 (1986) (suggesting that breach of contract action could lie
        where a course failed to present the materials explicitly promised).
5       Indeed, this hypothetical aligns with the cases cited by Defendant, which simply stand for the proposition that
        courts should defer to universities’ changes to curriculum or degree requirements. see              Mahavongsanan
        v. Hall, 529 F.2d 448 (5th Cir. 1976);       Jallali, 992 So. 2d 338.
6       See also Paladino, 454 N.Y.S.2d at 873Paladino, 454 N.Y.S.2d at 873 (“[If] a private school were simply to
        accept a student's tuition and thereafter provide no educational services, an action for breach of contract
        might lie. Similarly, if the contract with the school were to provide for certain specified services, such as for
        example, a designated number of hours of instruction, and the school failed to meet its obligation, then a
        contract action with appropriate consequential damages might be viable.”).
7       “Unpublished opinions are not controlling authority and are persuasive only insofar as their legal analysis
        warrants.”      Bonilla v. Baker Concrete Const., Inc., 487 F.3d 1340, 1345 (11th Cir. 2007).



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        9
    Case 2:20-cv-03843-BMC Document 37-4 Filed 08/04/21 Page 11 of 11 PageID #: 1288
Rhodes v. Embry-Riddle Aeronautical University, Inc., --- F.Supp.3d ---- (2021)


8      Defendant characterizes its statements as mere puffery. “For example, Plaintiff's reference that the University
       ‘offers a first-rate education’ or ‘gorgeous residential campuses’ cannot be the basis of Plaintiff's contract
       claim.” (Doc. 20, p. 27). While the gorgeousness of a residential campus may be too subjective to be
       actionable, the existence of a residential campus is a statement of fact. The Court rejects this argument.
9      Defendant also points out that Plaintiff received a scholarship worth approximately one-third of his tuition and
       fees, the implication being that Plaintiff cannot recover damages because Defendant has already been so
       “generous.” (Doc. 37, p. 14). Perhaps this would be true if Plaintiff had received a full scholarship, but Plaintiff
       only received a partial scholarship—he still paid $12,000 for the spring 2020 term. (Id. at p. 3). Defendant
       points to no authority suggesting that plaintiffs lose the ability to sue when they drive a hard bargain or
       purchase a product at a discount.
       Relatedly, Defendant appears to argue that Plaintiff cannot allege that he “personally paid” for any of his
       tuition or fees because he paid using student loans. (Id. at p. 4). As Plaintiff correctly responds, Defendant's
       argument suggests that consumers who use credit cards or purchase homes with mortgages lose standing
       to assert contract claims. That is, of course, not the law.
10
       Defendant also cites      Tikiz Franchising, LLC v. Piddington, No. 17-cv-60552, 2017 WL 8780761, at *6–7
       (S.D. Fla. Aug. 1, 2017), which relied on     Alvarez to hold that the plaintiff derived a substantial benefit from
       his payment of franchise fees because he did in fact receive the franchise. As with             Alvarez, the present
       case is factually distinguishable.


End of Document                                            © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         10
